DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  
Claim Status
This Office Action is in response to communications filed on 12/08/2020. Claims 1- 29 are pending for examination. 
 
Claim Objections
Claims 23-26 are objected to because of the following informalities: 

Claims 23-26 recite in part, “A non-transitory computer program product”. The specification in paragraph [00240] states that “In one or more exemplary embodiments the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer readable medium. Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage media may be any available media that can be accessed by a computer. By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, EEPROM, CD- ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program code in the form of instructions or data structures and that can be accessed by a computer. Also, any connection is properly termed a computer-readable medium.” etc. 
Examiner suggests amending the claim to include additional descriptive terms, such as, “A computer program product comprising a non-transitory computer readable computer readable medium with instructions, which when run by a processor causes…” or simply, “A non-transitory computer readable medium with instructions, which when run by a processor causes…” etc.  Accordingly, appropriate action is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 6, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubberud et al. (U.S. Patent Application 2020/03311440).   

Regarding claim 1, Stubberud teaches a user interaction device for use in a bike (¶047, Fig 1A, 2-8 etc.; remote operating lever unit 20… mounted to handlebar 104 of the bicycle 100) the user interaction device comprising: 
a touch sensitive surface for capturing a user input (¶047; lever 22 to be operated by a user/gripped by the user's hand) without distracting a user of the user interaction device, where the touch sensitive surface is attached to an upper face (Figs 4- 5; lever 22 attached to main body 24); 
at least one electronics module (¶048; main body 24 with control unit) connected to the touch sensitive surface for digitizing the user input and for communicating with an external device (¶048; main body 24 includes a control unit transmitting an electric signal to brake unit 10 based on a displacement amount or stroke of the lever 22 from a neutral position thereof); and 
a power module connected with at least the touch sensitive surface and the at least one electronics module for providing power (a battery/rechargeable battery arranged in main body 24 supplies generated voltage to each circuit part).

Regarding claim 2, Stubberud teaches the user interaction device of claim 1, and Stubberud teaches the user interaction device further comprising 
at least one sensor(detector) for detecting pressing action on the handbrake lever, where the sensor for detecting pressing action on the handbrake lever is connected with at least the at least one electronics module (¶056; a detector for detecting rotation angle/movement amount, i.e., the displacement amount of lever 22 from the neutral position… detector may be a potentiometer or a variable resistor that converts rotation angle or the amount of movement of lever 22 from neutral position thereof into a voltage… detector may be a rotary encoder, a magnetic sensor, an inductive sensor, a contact sensor, or the like).

Regarding claim 6, Stubberud teaches the user interaction device of claim 2, where the at least one sensor is selected from a set comprising (a) a magnetic sensor (¶056; detector may be a magnetic sensor), (d) a resistive element (¶056; detector may be a variable resistor).

Regarding claim 23, Stubberud teaches a non-transitory computer program product that causes a user interaction device configured for use in a bike (¶047, Fig 1A, 2-8 etc.; remote operating lever unit 20… mounted to handlebar 104 of the bicycle 100) to capture and use a user touch input (¶047; lever 22 to be operated by a user/gripped by the user's hand) without distracting a user of the user interaction device, the computer program product having instructions to cause:
a touch sensitive surface to capture a user input (¶047; lever 22 to be operated by a user/gripped by the user's hand), where the touch sensitive surface is attached to an upper face (Figs 4- 5; lever 22 attached to main body 24), and
at least one electronics module (¶048; main body 24 with control unit), connected with at least the touch sensitive surface, to digitize and interpret the user input, and communicate with an external device (¶048; main body 24 includes a control unit transmitting an electric signal to brake unit 10 based on a displacement amount or stroke of the lever 22 from a neutral position thereof). 

Regarding claim 24, Stubberud teaches the non-transitory computer program product of claim 23, and Stubberud teaches where the at least one electronics module is further connected with a sensor for detecting pressing action (¶056; a detector for detecting rotation angle/movement amount, i.e., the displacement amount of lever 22 from the neutral position… detector may be a potentiometer or a variable resistor that converts rotation angle or the amount of movement of lever 22 from neutral position thereof into a voltage… detector may be a rotary encoder, a magnetic sensor, an inductive sensor, a contact sensor, or the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stubberud et al. (U.S. Patent Application 2020/03311440) in view of Corno et al. U.S. Patent Application 2018/0170472). 

Regarding claim 3, Stubberud teaches the user interaction device of claim 1, but Stubberud is silent on further comprising a haptic feedback device connected with at least the at least one electronics module.
Corno from an analogous brake assist system for cyclists’ art, teaches the concept of a  haptic feedback device connected with at least the at least one electronics module (¶029; brake assist system 1 for a cyclist of a bicycle which alerts the cyclist via haptic vibratory feedback when potentially dangerous phenomena start due to braking). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the user interaction device of Stubberud with the haptic feedback device, as taught by Corno in order to alert cyclists via haptic feedback when dangerous phenomena occur during braking.

Regarding claim 7, Stubberud teaches the user interaction device of claim 3, and Corno further teaches where the haptic feedback device is selected from a set comprising a cam motor (¶032; actuator 4 may comprise an eccentric mass; also see ¶032; brushed DC motor type). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the user interaction device of Stubberud with the haptic feedback device including a cam moto, as taught by Corno in order to alert cyclists via haptic feedback when dangerous phenomena occur during braking.

Regarding claim 26, Stubberud teaches the non-transitory computer program product of claim 23, and Corno further teaches instructions to cause a haptic feedback unit to provide haptic feedback (¶029; brake assist system 1 for a cyclist of a bicycle which alerts the cyclist via haptic vibratory feedback when potentially dangerous phenomena start due to braking) where the haptic feedback device is selected from a set comprising a cam motor (¶032; actuator 4 may comprise an eccentric mass; also see ¶032; brushed DC motor type). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the user interaction device of Stubberud with the haptic feedback device including a cam moto, as taught by Corno in order to alert cyclists via haptic feedback when dangerous phenomena occur during braking.

Claims 4, 8, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stubberud et al. (U.S. Patent Application 2020/03311440) in view of Rosati et al. U.S. Patent Application 2016/096570).

Regarding claim 4, Stubberud teaches the user interaction device of claim 1, but Stubberud is silent on further comprising: 
a light emitting surface for displaying visual information, where the light emitting surface is attached to one of (a) a posterior face of the handbrake lever, (b) the upper face of the handbrake lever, and (c) between the posterior face and the upper face of the handbrake lever; and where at least one of the at least one electronics module is configured for presenting the visual information on the light emitting surface, and where when the light emitting surface and the touch sensitive surface are both positioned at the upper face of the handbrake lever, the light emitting surface and the touch sensitive surface are configured for one of (a) positioning proximal to each other at the upper face of the handbrake lever and (b) together as a touch screen.
Rosati from an analogous art teaches the concept of a light emitting surface (¶088, Figs 1-4; brake lever 10 comprises luminous indicator means 40) for displaying visual information (¶089; luminous indicator means 40 advantageously used to provide cyclist with visual indication on one or more variables detected by on-board control electronics), 
where the light emitting surface is attached to the upper face of the handbrake lever (Figs 1-3 as shown); and 
where at least one of the at least one electronics module is configured for presenting the visual information on the light emitting surface (¶089; luminous indicator means 40 advantageously used to provide cyclist with visual indication on one or more variables detected by on-board control electronics; also ¶097; circuit board 60 suitable for communicating with on-board control electronics to drive lighting of LED lighting elements 44 as a function, for example, of changes in the variables detected by the control electronics), and 
where when the light emitting surface and the touch sensitive surface are both positioned at the upper face of the handbrake lever, the light emitting surface and the touch sensitive surface are configured for positioning proximal to each other at the upper face of the handbrake lever (¶089, Figs 1-4;; positioning at side wall 24a of the outer half-shell 20 facing towards the cyclist, or proximal, as stated above, the luminous indicator means 40 can provide cyclist with a visual indication). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the user interaction device of Stubberud with a light emitting surface for displaying visual information where the light emitting surface is attached to a posterior face of the handbrake lever and where an electronics module is configured for presenting the visual information on the light emitting surface, and where when the light emitting surface and the touch sensitive surface are both positioned at the upper face of the handbrake lever, the light emitting surface and the touch sensitive surface are configured for positioning proximal to each other at the upper face of the handbrake lever, as taught by Rosati in order to visual alert cyclists on one or more variables.

Regarding claim 8, Stubberud teaches the user interaction device of claim 4, and Rosati further teaches where the light emitting surface is selected from a set comprising a light emitting diode matrix (¶088; a plurality of lighting elements 44, preferably of the Light-Emitting Diode type (LED).

Regarding claim 25, Stubberud teaches the non-transitory computer program product of claim 23, and Rosati further teaches comprising instructions to cause: a light emitting surface (¶088, Figs 1-4; brake lever 10 comprises luminous indicator means 40) to display a visual feedback (¶089; luminous indicator means 40 advantageously used to provide cyclist with visual indication on one or more variables detected by on-board control electronics),
 where the light emitting surface is attached on the upper face of the handbrake lever (Figs 1-3 as shown), and 
the at least one electronics module to present visual information on the light emitting surface (¶089; luminous indicator means 40 advantageously used to provide cyclist with visual indication on one or more variables detected by on-board control electronics; also ¶097; circuit board 60 suitable for communicating with on-board control electronics to drive lighting of LED lighting elements 44 as a function, for example, of changes in the variables detected by the control electronics).

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Stubberud et al. (U.S. Patent Application 2020/03311440) in view of Du et al. U.S. Patent Application 2016/096570). 

Regarding claim 5, Stubberud teaches the user interaction device of claim 1, and Stubberud further teaches (b) the at least one electronics module comprises a processing unit and at least one memory unit (¶048; main body 24 includes a control unit transmitting an electric signal to brake unit 10 based on a displacement amount or stroke of the lever 22 from a neutral position thereof), but Stubberud is silent on where (a) the touch sensitive surface is selected from a set comprising a capacitive surface.
Du from an analogous touch sensitive surface art teaches the concept that a touch-sensitive surface may be implemented by, for example, a resistive surface, a capacitive surface, an infrared surface and a surface acoustic wave surface (¶154). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try the touch-sensitive surface implemented by a capacitive surface, as a person of ordinary skill in the art would have good reason to pursue known options within his or her technical grasp.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. U.S. Patent Application 2016/096570) in view of Stubberud et al. (U.S. Patent Application 2020/03311440). 
Regarding claim 15, Rosati teaches a visual feedback device (¶088, Figs 1-4; brake lever 10 comprises luminous indicator means 40) configured for use in a bike (¶089; luminous indicator means 40 advantageously used to provide cyclist with visual indication on one or more variables detected by on-board control electronics), the visual feedback device comprising:
a light emitting surface for displaying visual feedback (¶088, Figs 1-4; brake lever 10 comprises luminous indicator means 40), where the light emitting surface is attached on the upper face of the handbrake lever (Figs 1-3 as shown);
at least one electronics module connected to the light emitting surface for presenting visual information on the light emitting surface (¶089; luminous indicator means 40 advantageously used to provide cyclist with visual indication on one or more variables detected by on-board control electronics), and 
for communicating (¶097; circuit board 60 suitable for communicating with on-board control electronics to drive lighting of LED lighting elements 44 as a function, for example, of changes in the variables detected by the control electronics); and
a power module connected with at least the light emitting surface, and the at least one electronics module for providing power (¶024; brake lever comprises a power supply source of the luminous indicator means and a controller in power supply source controls the luminous emission pattern).

	Rosati is silent on the electronics module communicating with at least one of (a) an external computing module and (b) an external device. Stubberud from an analogous remote operating lever unit for bikes art, teaches the concept of an electronics module for communicating with an external device (¶048; main body 24 includes a control unit transmitting an electric signal to brake unit 10 based on a displacement amount or stroke of the lever 22 from a neutral position thereof). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the visual feedback device of Rosati with the electronics module for communicating with an external device, as taught by Stubberud
so that a control unit could transmit electric signals to another remote device.

Regarding claim 16, Rosati and Stubberud teach the visual feedback device of claim 15, and Stubberud further teaches an operating lever unit/device for bikes akin to the structural support of Rosati’s visual feedback device and Stubberud further teaches the device further comprising a sensor (detector) for detecting pressing action on the handbrake lever (¶056; a detector for detecting rotation angle/movement amount, i.e., the displacement amount of lever 22 from the neutral position). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the visual feedback device of Rosati with  the device further comprising a sensor, as taught by Stubberud in order to sense a rotation angle/movement amount, i.e., the displacement amount of the device/lever from the neutral position.

Regarding claim 17, Rosati and Stubberud teach the visual feedback device of claim 16 and Stubberud further teaches where: the at least one sensor is selected from a magnetic sensor (¶056; detector may be a magnetic sensor) or a resistive element (¶056; detector may be a variable resistor); and the at least one electronics module comprises a processing unit and at least one memory unit (¶048; main body 24 includes a control unit transmitting an electric signal to brake unit 10 based on a displacement amount or stroke of the lever 22 from a neutral position thereof). One of ordinary skill in the art would have had good reason for using any of various sensor types, such as of the magnetic or resistive types as it would require no more than "ordinary skill and common sense," for choosing sensor components to suffice. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try a magnetic sensor and/or a resistive element sensor, as a person with ordinary skill in the art would have good reason to pursue known options within his or her technical grasp.

Regarding claim 18, Rosati and Stubberud teach the visual feedback device of claim 16, where the haptic feedback device is selected from a set comprising a cam motor, and a linear mass actuator (This optionally selectable feature was not selected by the Examiner in claim 16); and Stubberud further teaches that the electronics module comprises a processing unit and at least one memory unit (¶048; main body 24 includes a control unit transmitting an electric signal to brake unit 10 based on a displacement amount or stroke of the lever 22 from a neutral position thereof). One motivation would have been to process rotation angle/movement amount of the device/lever from the neutral position. 

Regarding claim 19, Rosati and Stubberud teach the visual feedback device of claim 15, and Rosati further teaches where: the light emitting surface is selected from a set comprising a light emitting diode matrix (¶088; a plurality of lighting elements 44, preferably of the Light-Emitting Diode type (LED). Stubberud further teaches that the electronics module comprises a processing unit and at least one memory unit (¶048; main body 24 includes a control unit transmitting an electric signal to brake unit 10 based on a displacement amount or stroke of the lever 22 from a neutral position thereof). One motivation would have been to process rotation angle/movement amount of the device/lever from the neutral position for visual feedback. 

Regarding claim 20, Rosati and Stubberud teach the visual feedback device of claim 15, and Rosati  further teaches where the visual feedback device is configured as a sandwich of layers, to comprise in the following order of attachment (a) the light emitting surface, (b) a second support layer (¶0106 - (¶108; see layers) and (c) a PCB layer housing the at least one electronics module (¶095; circuit board 60 is preferably housed in a containment body 70 (FIGS. 2 to 4), preferably tight or circuit board 60 can be co-moulded with a film of plastic that makes it waterproof and protects it from dust), where the visual feedback device is configured for one of (i) attachment at the posterior face of the handbrake lever with the PCB layer facing the handbrake lever (Figs 2-3).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stubberud et al. (U.S. Patent Application 2020/03311440) in view of Rosati et al. U.S. Patent Application 2016/096570), further in view of Siemens (DE 202013008906).  

Regarding claim 27, Stubberud teaches method of detecting, analyzing, and using a user touch input at a user interaction device of a bike (¶047, Fig 1A, 2-8 etc.; remote operating lever unit 20… mounted to handlebar 104 of the bicycle 100), the method comprising:
detecting a user input at a touch sensitive surface (¶047; lever 22 to be operated by a user/gripped by the user's hand), where the touch sensitive surface is attached to an upper face (Figs 4- 5; lever 22 attached to main body 24);
analyzing  (¶048; main body 24 with control unit for analysis) the user input with at least one electronics module connected with at least the touch sensitive surface (¶048; main body 24 includes a control unit transmitting an electric signal to brake unit 10 based on a displacement amount or stroke of the lever 22 from a neutral position thereof), where the analyzing step comprises using a sensor for detecting pressing action (¶056; a detector for detecting rotation angle/movement amount, i.e., the displacement amount of lever 22 from the neutral position… detector may be a potentiometer or a variable resistor that converts rotation angle or the amount of movement of lever 22 from neutral position thereof into a voltage);
Stubberud also teaches an electronics module (¶048; main body 24 with control unit), but is silent on identifying and ignoring random user inputs with the electronics module; and
displaying a visual feedback at a light emitting surface, where the light emitting surface is connected at least with the at least one electronics module (¶089; luminous indicator means 40 advantageously used to provide cyclist with visual indication on one or more variables detected by on-board control electronics) and is attached the upper face of the handbrake lever (¶089, Figs 1-4; positioning at side wall 24a of the outer half-shell 20 facing towards the cyclist, or proximal, as stated above, the luminous indicator means 40 can provide cyclist with a visual indication).
Rosati from an analogous art teaches the concept of displaying a visual feedback at a light emitting surface, where the light emitting surface is connected at least with the at least one electronics module and is attached on the upper face of the handbrake lever (¶089, Figs 1-4; positioning at side wall 24a of the outer half-shell 20 facing towards the cyclist, or proximal, as stated above, the luminous indicator means 40 can provide cyclist with a visual indication). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the user interaction device of Stubberud with the visual feedback device, as taught by Rosati in order to provide cyclists with a visual indication.
Stubberud and Rosati both remain silent on identifying and ignoring random user inputs with the electronics module.  Siemens from an analogous touch sensitive art teaches the concept of identifying and ignoring random user inputs with an electronics module (Pg. 2 para. 2; device is usually at rest monitored in terms of large-scale/simultaneous touches, so that random, not assignable to an operation contacts the input surface are ignored and do not trigger a special function on the device… preventing unintentional incorrect operation of electronic devices with touch-sensitive input surfaces, and allows intentional triggering of special or special functions of the device, such as a given activity). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the user interaction device of Stubberud with the concept of identifying and ignoring random user inputs with an electronics module, as taught by Siemens in order to preventing unintentional incorrect operation of electronic devices with touch-sensitive input surfaces while still allowing intentional triggering of special or special functions of the device for given activities.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stubberud et al. (U.S. Patent Application 2020/03311440) in view of Rosati et al. U.S. Patent Application 2016/096570), further in view of Siemens (DE 202013008906) and still further in view of Klovning et al.  (WO 2020055263).

Regarding claim 28, Stubberud, Rosati and Siemens teach the method of claim 27, but both are silent on the method further comprising: starting a timer; and erasing the visual feedback from the light emitting surface when the timer has reached a timeout. Klovning from an analogous touch screen art teaches the concept of starting a timer; and erasing the visual feedback from the light emitting surface when the timer has reached a timeout (Pg. 7 para. 01; display is kept on for a predetermined time-period after the electronic device changes to or enters the near state. After the expiry of the time-period, if the electronic device is still in the near state, the display is switched-off, while the touchscreen sensor in still kept active for detecting first category touch events). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the user interaction device of Stubberud, Rosati and Siemens with the concept of starting a timer erasing the visual feedback from the light emitting surface when the timer has reached a timeout, as taught by Klovning in order to save power usage on a given device.
Allowable Subject Matter
Claims 9-14, 21-22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Roessler et al. (DE 102007051559) teaches a bicycle with an electric auxiliary drive, a sensor arranged on the brake system to detect a desired height of a braking force by the driver, and a control unit designed in response to a signal of the sensor device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


							/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684